I extend my most heartfelt congratulations to Mr. Muhammad-Bande on his election as President of the General Assembly at its seventy-fourth session and assure him of Jamaica’s full support in the work ahead. I also want to convey our deepest appreciation to Her Excellency Ms. Maria Fernanda Espinosa Garces for so ably guiding our work during the previous session.
The United Nations is a critical tool for building a world of peace, security and development. These are the hallmarks of multilateral collaborative activities of which we can all be justly proud. No individual country can fulfil the development aspirations of its people without working in partnership with others. We are therefore grateful to the Secretary-General, his team and all who have been the drivers behind the many successful United Nations initiatives.
At the same time, our global space is facing unprecedented risks, including deepening geopolitical conflicts, heightened trade tensions, terrorist attacks and security threats. There is also growing religious intolerance, increasing xenophobic behaviour and, not least, the devastating effects of climate change. Sadly, we are witnessing these phenomena against the backdrop of fears of a global recession. I therefore very much welcome the theme chosen for the General Assembly’s general debate this year, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”. Now is indeed the time to redirect our focus and enable our countries to reverse these negative trends.
Jamaica is pursuing several policy and legislative measures designed to create a more cohesive society and a more resilient economy. Our major goals are the promotion of inclusive sustainable growth, economic opportunities, a peaceful society, social harmony and citizen security. We are working to make this a reality for every Jamaican. Greater investment in human capital will undoubtedly yield exponential returns for national development. Empowerment of our people will facilitate participation in the growth and development of Jamaica, our region and the broader international community.
Special attention must be given to the most vulnerable in society to ensure that no one is left behind. We have therefore increased the budgetary allocation to the Jamaica Social Protection Strategy programme, which encompasses wider social and income-security imperatives associated with a range of vulnerabilities. In 2017, we revised our national poverty-reduction programme aimed at reducing the national poverty rate to below 10 per cent by 2030. We are working to ensure that persons living with disabilities, the elderly, women, children and young people are part of an inclusive, resilient and prosperous society.
We have made significant advances with universal enrolment at the pre-primary, primary and secondary levels of education through a strategic and integrated programme of education and training. As part of this endeavour, we are increasing emphasis on science, innovation and technology, and we are committed to creating a labour force adaptable to the new and emerging demands of the global workplace.
We have also launched the Housing, Opportunity, Production and Employment (HOPE) programme, which enables unattached young people to access training in life skills, character development and employment. Over the last three years, more than 26,000 young people have benefited from and have become ambassadors of HOPE. In addition to cutting youth unemployment in half over the past three years, Jamaica achieved a record-low unemployment rate of 7.8 per cent, 18 consecutive quarters of economic growth, low and stable inflation and a reduction in our ratio of debt to gross domestic product from 147 per cent to 95 per cent.
I have shared the foregoing indicators of Jamaica’s steady economic performance while fully acknowledging that the successes are not solely dependent on a strengthened domestic fiscal-responsibility framework but also on an enabling global economic and financial environment. Jamaica is determined to achieve economic independence and social equity by working collaboratively with our bilateral and multilateral partners.
A major challenge for Jamaica is crime and security, particularly in terms of its impact on our economic development goals. Despite the strong programmes that are in place to get guns off the street and our investments in improved border-control systems and other forms of security investments, on our own we do not have the capacity to stem the flow of illegal arms trafficking. Transnational, regional and multilateral action are needed if we are to effectively tackle the malignant links between organized crime, the illegal drug trade and the illicit proliferation and trafficking of small arms. We therefore not only rely on the support of our neighbouring countries, but we also look to the United Nations to continue to play a pivotal role in supporting peace and security at all levels, including with respect to the proliferation of conventional weapons.
The growing geopolitical challenges and risks of global economic instability are of concern. The situation is especially worrisome for small developing countries like Jamaica that are already susceptible to external shocks. Instability and insecurity affect foreign direct investment and have implications for gross domestic product growth, revenue, employment and public spending.
Yesterday’s High-level Dialogue on Financing for Development as well as the High-level Political Forum on Sustainable Development remind us of the pressing need for us to mobilize increased capital. Sustained progress is not achievable without the requisite quantity and quality of public and private investment to close the financing gap for climate action and the implementation of the Sustainable Development Goals (SDGs). It is for this reason that Jamaica and Canada continue to spearhead initiatives through the Group of Friends of SDG Financing and to work with partners such as Denmark on the Closing the Investment Gap Initiative so as to attract greater investment in sustainable infrastructure.
Jamaica also welcomes India’s offer to establish and host the Coalition for Disaster-Resilient Infrastructure to provide a framework to ensure that all future infrastructure is resilient in the face of disasters. We encourage coordination and cohesion in emerging initiatives so as to maximize the impact of our efforts.
I am also compelled to reiterate the special challenges faced by such highly indebted middle-income countries as Jamaica and our Caribbean neighbours. Although we are poised for economic transition, our potential is seriously constrained by having to choose between high external-debt repayment and catalytic growth spending. Furthermore, the current policies that govern access to concessional-financing windows do not allow us access to sufficient, affordable long-term financing for SDG investments, and our capacity to mobilize public resources domestically is limited by our small size and vulnerability. This touches on the issue of graduation criteria, which do not take into account the range of vulnerabilities facing middle-income countries. Our economies face further challenges as a result of de-risking and the attendant problem of losing correspondent-banking relationships, which severely impedes access to essential financial services.
In the context of our special vulnerabilities, my delegation welcomes the midterm review of the Small Island Developing States Accelerated Modalities of Action (SAMOA Pathway), which presents an opportunity to further operationalize the mandate of the Pathway. Jamaica is committed to this process and looks forward to seeing the full support of the international community in this regard.
I am pleased to inform the Assembly that on 1 January, Jamaica successfully implemented a ban on the importation, manufacture and distribution of single-use plastic bags, expanded polystyrene and plastic drinking straws. The ban has served to sensitize the general public to the environmental challenges posed by non-biodegradable litter, especially that which ends up in our oceans. We are considering expanding the ban as we make it a priority to strengthen our waste-management systems. We also launched a national tree-planting initiative this year through which we will plant more than 3 million trees over three years, which represents a tree for every Jamaican citizen.
We remain committed to reducing the erosion of watersheds and its related impact on coastal ecosystems. We are partnering with others to ensure that our marine environment, on which our socioeconomic survival depends, is being sustainably utilized and managed. The High-level Panel on Building a Sustainable Ocean Economy convened by the Prime Minister of Norway, Ms. Erna Solberg, and its resulting Call to Ocean- Based Climate Action and report entitled The Ocean as a Solution for Climate Change: 5 Opportunities for Action enjoy Jamaica’s full support. We look forward to the convening of the Ocean Conference in Norway next month and in Portugal in June 2020.
That brings me to the single most visible threat to the global environment, which is climate change. Its effects are intensifying, with coastal cities and low-lying island nations facing the greatest risk. The recent devastation wrought by Hurricane Dorian in the Bahamas reinforces this reality. We are deeply saddened by the tragic loss of life and extensive damage to property, infrastructure and livelihoods occasioned by this climate disaster. Jamaica and other Caribbean islands have first-hand experience of the increase in the intensity of hurricanes, as well as intermittent increased rainfall and extended periods of drought. These adverse weather events have resulted in major economic loss and dislocation across the region.
Jamaica has adopted several policies and legislative measures to reduce its vulnerability to natural hazards and adapt to the effects of climate change. These include the development of a comprehensive and first-of-its-kind public financial disaster-risk monetary policy, with provisions for financial risk-protection, including budgeted contingency funds and State-contingent debt instruments. More action is needed at the national and global levels to urgently tackle climate change. I was therefore honoured by Secretary-General Guterres’s mandating Jamaica to jointly lead, along with France and Qatar, the climate-finance and carbon-pricing track at the recently concluded United Nations Climate Action Summit. The success of these efforts for climate action will depend on adequate financing and transformative and scalable programmes. I look forward to building on the outcomes of the Summit and the decisions to be made at the twenty-fifth session of the Conference of the Parties to the United Nations Framework Convention on Climate Change in Santiago later this year.
This is a seminal year for the United Nations Convention on the Law of the Sea, as we commemorate the twenty-fifth year of its entry into force, as well as the twenty-fifth anniversary of the International Seabed Authority (ISA), which is headquartered in Jamaica. The ISA’s contribution to the development of this constitution of the oceans and its continued relevance to the preservation of a global common resource are commendable. We look forward to successfully concluding negotiations in 2020 on an international treaty under the Convention on the conservation and sustainable use of marine biological diversity of areas beyond national jurisdiction.
Jamaica maintains an abiding faith in the value of multilateralism. Every State Member of the United Nations has a role to play in confronting the challenges that beset the global community. This perspective is what continues to inspire countries like Jamaica to contribute its professional and technical expertise to the multilateral process, including at the Council of the International Maritime Organization and the International Tribunal for the Law of the Sea, in 2020. We are committed to supporting the fulfilment of our common objectives in both institutions.
The Charter of the United Nations commits the international community to saving succeeding generations from the scourge of war and conflict of all kinds. Jamaica therefore supports the efforts of the Secretary-General and his Special Envoys for Syria and Myanmar and Personal Envoy for Western Sahara. We also support efforts aimed at rapprochement on the Korean peninsula and discourage any action that would reverse those efforts. We also remain conscious of the persistent tensions in the Middle East and Africa, where the attainment of peace and security has been far too elusive. Closer to home, we further reiterate the call for the discontinuation of the economic, commercial and financial embargo imposed on our neighbour, Cuba. We are equally concerned about the disarmament and proliferation landscape, particularly the gradual dismantling of long-standing disarmament treaties and its implications for international peace and security.
We cannot ignore ongoing conflicts in such countries as Yemen, Afghanistan and Libya, where United Nations personnel continue to provide yeoman service in peacekeeping. We commend their dedicated efforts and respectfully recall the memory of those who have made the ultimate sacrifice in seeking to advance the ideals of the United Nations of global peace and security. This includes one of our own Jamaican nationals, Mr. Clive Peck, who lost his life in the service of the United Nations as a result of a bombing that occurred in Benghazi, Libya, a few weeks ago. We thank the Secretary-General and the United Nations as a whole for the support it has provided to his family at this time of bereavement.
As a global family of nations, our collective commitment to the rules-based international order must remain steadfast. Sustainable development for all is attainable only through concerted effort and partnership. To that end, we must act decisively and expeditiously. This seventy-fourth session of the General Assembly represents a crossroads for decision-making and action. Let us not waver in our determination to make that a reality.
